IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gywnedd Club Condominium                  :
Association                               : Nos. 1628 & 1816 C.D. 2017
                                          :
           v.                             : CASES CONSOLIDATED
                                          :
Grace L. Dahlquist,                       :
                      Appellant           :

                                    ORDER

            NOW, June 3, 2019, having considered appellants’ application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge